Citation Nr: 1215010	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971, including combat service in the Republic of Vietnam, and his decorations included the Combat Infantryman Badge.  He died in June 2003.  The appellant is the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal. 

This case previously reached the Board in October 2007.  At that time, the Board issued a decision denying the current cause of death claim on appeal.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2008 order, granted the parties' January 2008 joint motion for remand, vacating the Board's October 2007 decision and remanding the case for compliance with the terms of the January 2008 joint motion.      

In March 2009, to comply with the Court's order, the Board requested a medical expert opinion from the Veteran's Health Administration (VHA) submitted in April 2009.  In December 2009, and July 2010, the Board remanded the claim for additional development.  In response to additional evidence received, in June 2011, the Board requested a second VHA medical opinion in this case, which was submitted in August 2011, with an addendum report dated in November 2011.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2003.  He was 52 years old.  The death certificate lists the immediate cause of death as blunt force trauma due to a motor vehicle accident.  No contributory cause of death is listed.  

2.  At the time of his death, the service connection was in effect for a psychiatric disorder, to include schizophrenic reaction, paranoid type, rated as 70 percent disabling. 

3.  Resolving all reasonable doubt in the appellant's favor, the most probative evidence of record indicates that the Veteran's service-connected psychiatric disorder caused or contributed to his death.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's cause of death.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The appellant asserts that she is entitled to service connection for the Veteran's cause of death because the Veteran's service-connected psychiatric disorder was productive of severe symptoms, to include hallucination, voices, suicidal thoughts and attempts, which caused the Veteran to go the wrong way on the highway, leading to his death.  The appellant's representative recently emphasized that prior to his death, the Veteran was expressing suicidal ideations, such that suicide could not be ruled out given his altered mental state.  In the alternative, the appellant claims that the combination of medications taken for the Veteran's service-connected schizophrenia, in combination with his reported noncompliance with the prescribed usage, adversely altered his ability to operate a motor vehicle thus leading to his death.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue. 

At the time of the Veteran's death, service connection was in effect for schizophrenic reaction, paranoid type, rated as 70 percent disabling.  In addition, diagnoses of a panic disorder with agoraphobia, depression, and posttraumatic stress disorder (PTSD) also were associated with the Veteran's service-connected psychiatric disability.  

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for psychiatric disability when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

When evaluating a psychological disability, the examiner often provides a Global Assessment of Functioning (GAF) score.  A GAF of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2011).

Here, the evidence in the claims file shows that the Veteran died on June [redacted], 2003.  He was 52 years old.  The death certificate lists the immediate cause of death as blunt force trauma due to a motor vehicle accident.  No contributory cause of death was listed.  An autopsy report more specifically notes to blunt torso trauma with multiple injuries, fractures, abrasions, contusions, and lacerations.  The Veteran received these fatal injuries in an automobile collision in which he was traveling in the wrong direction on a divided highway.  His vehicle sustained a head-on collision with another vehicle.  The Veteran died shortly thereafter at a private hospital.  Neither the Veteran's autopsy report, the death certificate, hospital records on the day of death, or toxology report, discuss the Veteran's service-connected psychiatric condition or medications taken therein.  

Several years prior to his death, VA psychiatric consultations dated in February and March of 1999 noted a history of suicide ideation.  In February 1999, the Veteran reported deepening depression.  It was noted that the Veteran had spent 7 years in prison, but he could not recall the circumstances leading to his incarceration.  He was seen on an emergency basis in March 1999 after being in a motor vehicle accident.  He was very depressed with suicide ideation and a plan to jump off the skyway bridge. The Veteran stated that he saw no solution to his problems other than killing himself. His GAF score on admission was 45.  He was kept under observation for several days, medicated, and then released.  A December 2001 clinical treatment note recorded a GAF score of 45, and in April 2002, it was noted to be 48.  The Veteran reported feeling paranoid toward his own family and others in general.  In June 2002, he was found to be increasingly psychotic.  Paranoia and hallucinations were noted.  His GAF score was 48.  An August 2002 VA psychiatry note showed that the Veteran attempted suicide by ingesting medication.  He was admitted with a GAF score of 32, and discharged with a GAF scorer of 61.  In December 2002, the Veteran received VA psychiatric treatment and underwent a VA psychiatric examination.  He reported hearing voices.  Daily suicide ideation was noted.  The Veteran stated that while he had wrecked his car 3 months earlier, he had promised his children he would not hurt himself without consulting with them first.   

A private physician, Dr. F.H.E., treated the Veteran from November 2002 to May 2003, for chronic depression, mood disorder secondary to polysubstance abuse, PTSD, and paranoid schizophrenia in remission.  In April 2003, the Veteran reported feelings of despair and self-loathing.  In May 2003, Dr. F.H.E. determined that the Veteran had taken a turn for the worse and suicidal ideation was becoming more prevalent.  The Veteran reported that he was finding it harder and harder to resist ending his life.  The Veteran related this feeling to the pain associated with depression.  An April 2003 VA psychiatric note reflects that the Veteran considered buying an insurance policy and then killing himself after the suicide exception expired.  He admitted taking too much Xanax due to his depression.  

With regards to the circumstances that led to the Veteran's death, a news media article associated with the claims file, shows that on the night of the fatal auto collision, the Veteran was taking his 3 year old grandson for ice cream, when he drove his vehicle the wrong way on the interstate and slammed onto oncoming traffic.  The Veteran and his grandchild, who was not in a car seat, were killed and several people in other vehicles were injured.  According to another news media article, the Veteran was babysitting when at 10:30 pm he informed the toddler's parents that he was taking his grandson out for ice cream.  Instead, the Veteran "barreled" down the intestate in the wrong direction causing a multiple vehicle accident.  Witnesses to the collision reported that the Veteran traveled down the inside lane of the highway in the direction opposite to traffic, not trying to avoid other vehicles, rather the Veteran appeared to have aimed his vehicle at upcoming traffic.  Other vehicles were swerving to avoid hitting the Veteran's car, until he finally collided with the first of four vehicles, causing his death and that of his grandson, and injuring several other people.  Herald Tribune, Man driving in wrong direction causes four-vehicle crash (June [redacted], 2003), available at http://www.heraldtribune.com/article/20030608/NEWS/306080001.

In June 2011, the Board requested a VHA opinion from a psychiatrist, to determine whether it was at least as likely as not the Veteran's service-connected schizophrenic disorder was a principal or contributory cause of his death.  That is, did the severity of the Veteran's psychiatric symptoms cause him to go the wrong way on the highway, leading to his death.  The psychiatrist was also asked to determine whether it was at least as likely as not that medication prescribed to treat the Veteran's service-connected schizophrenic disorder was a principal or contributory cause of his death.  

Following a review of the claims file, the VHA psychiatrist noted that the Veteran traveled in the direction of opposing traffic on a highway at 70 miles an hour prior to the fatal collision.  The psychiatrist opined that there was no evidence that side effects of medication were impairing the Veteran at the time of the crash.  In this regard, the psychiatrist explained that it was highly unlikely that the parent of the Veteran's grandchild would have entrusted the toddler to the Veteran if the Veteran appeared confused or exhibited self-destructive behavior.  The psychiatrist stated that he was unable to determine whether the car crash was accidental as opposed to suicide without further information.  Nonetheless, the psychiatrist indicated that it would appear that the Veteran would have seen serious risk in driving down the interstate against traffic and would have pulled off the highway prior to the fatal crash, thus his failure to do so was indicative of a self-destructive effort, which was also supported by medical evidence that showed the Veteran had become increasingly suicidal prior to his death.  The psychiatrist further noted that the Veteran's service-connected psychiatric disorder had recently been manifested by psychotic depression, and as such, death by suicide would justifiably be considered service-connected.   

In this case the Board finds that the evidence of record supports a finding that it as least as likely as not the Veteran committed suicide.  In this regard treatment records between 1999 and the time of death, clearly show that the Veteran was suicidal as he consistently communicated plans and intentions to end his life, and actually attempted suicide on at least one occasion.  Additionally, the news media articles and witness statements reported therein are consistent with a finding that the Veteran drove down the wrong side of the freeway intentionally, in an act of self destruction.  

Having determined that more likely than not the Veteran's death was caused by suicide, the remaining question is whether the Veteran's suicide was due to his service-connected psychiatric disorder.  The medical evidence shows that prior to the fatal collision, the Veteran's psychiatric disability was productive of severe symptoms, as shown by the Veteran's GAF scores, which were predominantly in the range of 41 to 50, indicative of serious symptoms, such as suicidal ideation.  Additionally, the Board notes that the rating criteria for the assigned 70 percent disability rating acknowledge that suicidal ideation is a manifestation of the service-connected psychiatric disability.  Moreover, in the January 2003 rating decision the RO explicitly stated that the decision to increase the Veteran's disability rating to 70 percent was based in part on the Veteran's suicidal ideation and recent suicide attempt in August 2002.  Significantly, in August 2011, the VHA psychiatrist determined the Veteran's service-connected psychiatric disorder had recently been manifested by psychotic depression, and as such, death by suicide would justifiably be considered service-connected.  

In light of the August 2011 opinion offered by the VHA specialist and in weighing the competent medical evidence of record concerning the claimed relationship between the Veteran's service-connected psychiatric disability and his cause of death, with resolution of the reasonable doubt in the appellant's favor, the Board concludes that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310, 5107; 38 C.F.R. §§ 3.102, 3.312 (2011). 

Finally, because the Board finds that service connection for the cause of the Veteran's death is warranted based on the finding that his death by suicide was a manifestation of the service-connected psychiatric disorder, an analysis of whether service connection is warranted based on the appellant's theory that the Veteran's medications taken for the Veteran's schizophrenia adversely altered his ability to operate a motor vehicle thus leading to his death, is unnecessary.


ORDER

Service connection for the Veteran's cause of death is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


